Case 1:18-cv-01599-MN Document 48-8 Filed 09/25/19 Page 1 of 5 PageID #: 2069




                     Exhibit H
Case 1:18-cv-01599-MN Document 48-8 Filed 09/25/19 Page 2 of 5 PageID #: 2070




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF DELAWARE

NUANCE COMMUNICATIONS, INC.,                   )
                                               )
                 Plaintiff,                    )
                                               )
          v.                                   )       Civil Action No. 17-1484-JFB-SRF
                                               )
MMODAL LLC, MMODAL IP LLC, LP                  )
PARENT, INC. and LEGEND PARENT,                )
INC.,                                          )
                                               )
                 Defendants.                   )



                                               ORDER

          At Wilmington this 3rd day of August, 2018, the court having considered the parties'

letter submissions regarding their competing proposals to narrow the scope of the litigation (D.I.

79; D.I. 80), IT IS HEREBY ORDERED THAT the court shall adopt a two-phase procedure for

the reduction in the number of asserted claims and invalidity arguments, 1 largely as plaintiff has

proposed, with certain modifications, as follows:




1
    See In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1313 (Fed. Cir. 2011).
Case 1:18-cv-01599-MN Document 48-8 Filed 09/25/19 Page 3 of 5 PageID #: 2071




    Date                Case Event or Deadline                   Limitation
    Aug. 13, 2018       Plaintiff initial claim narrowing        No more than 23 claims2
    Aug. 31, 2018       Defendant initial prior art narrowing    No more than 45 prior art
                                                                 references 3
                                                                 No more than 125 prior art
                                                                 arguments 4
    May 1, 2019         Plaintiffs Final Infringement            No more than 18 claims
                        Contentions
    June 3, 2019        Defendants' Final Invalidity             No more than 20 prior art
                        Contentions                              references
                                                                 No more than 60 prior art
                                                                 arguments

         The court adopts the foregoing schedule for case narrowing based on the following

analysis:

          1.       In this case, Nuance asserts six patents that it contends cover varying aspects of

MModal's computer assisted physical and clinical documentation improvement applications and,

additionally, transcription editing programs and services. (D.I. 79) Nuance previously identified

twenty-eight (28) asserted claims on March 13, 2018. (D.I. 50)


2
  There is no per patent limit on the number of asserted claims, as long as the asserted claims are
chosen from the patents currently asserted against defendants.
3
  Limitations on prior art combinations do not extend to prior art references used to illustrate the
state of the art, the knowledge possessed by a person of ordinary skill, to address alleged
secondary considerations, or for other context surrounding obviousness that is commonly
introduced in a patent trial.
4
  A "prior art argument" shall be understood to be an argument that: (1) a single reference
anticipates a claim; or (2) a single reference renders a claim obvious (i.e., "single reference
obviousness"); or (3) a combination ofreferences renders a claim obvious. Thus, for example, if
defendants rely on prior art reference A for anticipation and for single-reference obviousness as
to claim 1 of a patent, that will count as two separate prior art arguments. If defendants also rely
on prior art references A+ B for obviousness and A+ B + C for obviousness as to claim 1 of the
patent, that will count as two more, separate, prior art arguments. Additionally, prior art
arguments shall be counted on a per claim basis, meaning that if defendants assert that prior art
reference A anticipates claim 1 of a patent, and that prior art reference A also anticipates claim 2
of that patent, that will count as two prior art arguments. Further, a "prior art argument" shall
consist of those reference(s) that defendants utilize to show the existence of claim limitation(s) in
the prior art.
                                                    2
Case 1:18-cv-01599-MN Document 48-8 Filed 09/25/19 Page 4 of 5 PageID #: 2072




       2.      MModal acknowledges that as of the time it served its initial invalidity

contentions on July 16, 2018, it charted approximately seventy-five (75) prior art references.

However, it proposes to defer case narrowing to coincide with the pretrial exchanges required

under Local Rule 16.3(d)(l)-(3). (D.I. 80 at 2) 5

       3.      At the scheduling conference on February 6, 2018, the court indicated that

narrowing the asserted claims and prior art references was necessary for reasonable and efficient

case management. (2/6/18 Tr. at 16:7-25) The court directed the parties to submit their

respective proposals on or before July 23, 2018. (Id. at 17: 1-5)

       4.      The foregoing schedule promotes case management efficiencies in two phases.

The two phase approach is consistent with the case narrowing procedures of judicial officers of

this court in recent cases. (C.A. No. 16-333-JFB-SRF, D.I. 287; C.A. No. 17-871-LPS, D.I. 68;

C.A. No. 13-723-LPS, D.I. 368)

       5.      The court believes this narrowing is proper in light of the complexity of the

subject matter at issue in the asserted patents, the number of patents asserted in this case, and

consideration of the number of claims that could remain asserted prior to summary judgment

briefing. (C.A. No. 13-723-LPS, D.I. 368 at 2)

       6.      Notwithstanding the foregoing two-phase schedule, there may be further case

scope narrowing required prior to trial. However, the narrowing that will take place in

accordance with the schedule set by the court will give the parties an opportunity to address

further narrowing on their own, without court intervention. (C.A. No. 17-871-LPS, D.I. 68 at 3)




5
 Pursuant to the scheduling order (D.I. 32 at, 12) and D. Del. LR 16.3(d)(l)-(3), plaintiff shall
provide a draft pretrial order to defendants on or before January 10, 2020, and defendants shall
provide plaintiff with their response to plaintiffs draft order on or before January 28, 2020. The
proposed pretrial order is due on February 11, 2020.
                                                    3
Case 1:18-cv-01599-MN Document 48-8 Filed 09/25/19 Page 5 of 5 PageID #: 2073




       7.     The parties may seek to modify the aforestated limitations, in the future, upon a

showing of good cause. See In re Katz, 639 F.3d at 1312-13.




                                               4
